DENIED and Opinion Filed July 1, 2022




                                                   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-22-00552-CV
                                         No. 05-22-00553-CV

                          IN RE LAFAYETTE HURDLE, Relator

              Original Proceeding from the 291st Judicial District Court
                                Dallas County, Texas
               Trial Court Cause Nos. F84-82252-QU & F84-73567-QU

                              MEMORANDUM OPINION
                      Before Justices Molberg, Pedersen, III, and Garcia
                                 Opinion by Justice Molberg
        LaFayette Hurdle has filed a petition seeking a writ of mandamus against the

Dallas County District Clerk. Relator contends the district clerk has failed to perform

a ministerial duty to transmit, to either this Court or the court of criminal appeals,

his motion for a nunc pro tunc judgment seeking additional time credit on his

sentences, any response filed to the motion, and a certification showing the date the

trial court made findings on the motion.1 We deny relief.




    1
     If relator desires to challenge the trial court’s denial of a time credit, he would need to file a petition
for writ of mandamus to this Court naming the trial court judge as respondent. See Ex parte Florence, 319
S.W.3d 695, 696 (Tex. Crim. App. 2010) (explaining process for challenging sentence time credit).
      This Court does not have jurisdiction to issue a writ of mandamus directed at

the district clerk unless it is necessary to enforce our jurisdiction. See TEX. GOV’T

CODE § 22.221(a), (b); In re Shugart, 528 S.W.3d 794, 796 (Tex. App.—Texarkana

2017, orig. proceeding). Nothing in the mandamus record shows mandamus is

required to enforce our jurisdiction.

      The record does not include a certified or sworn copy of the motion for a nunc

pro tunc judgment nor any documentation, such as a docket sheet, showing whether

a response was filed or a ruling was issued. The record also does not include any

documents that would establish the district clerk had a ministerial duty to transmit

the motion and other documents to this Court or the court of criminal appeals as

relator contends.

      Relator bears the burden to provide the Court with a sufficient record to

establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992) (orig. proceeding). On the record presented, relator has not established that

mandamus relief against the district clerk is necessary to enforce our jurisdiction.

See Shugart, 528 S.W.3d at 796.

      Accordingly, we deny relator’s petition for writ of mandamus.


220552f.p05                                /Ken Molberg//
220553f.p05                                KEN MOLBERG
                                           JUSTICE




                                        –2–